United States Court of Appeals
                      For the First Circuit


No. 17-1778

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     ALBERTO SOSTRE-CINTRÓN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Michael R. Hasse for appellant.
     B. Kathryn Debrason, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                        December 20, 2018
           KAYATTA,   Circuit     Judge.   A    federal    jury    convicted

Alberto Sostre-Cintrón of conspiring to defraud the United States

and stealing government property in violation of 18 U.S.C. §§ 371,

641 after finding that he falsely claimed eligibility for Social

Security   benefits   and   received   nearly   $100,000    in    disability

insurance disbursements to which he was not entitled.             On appeal,

Sostre challenges the sufficiency of the evidence supporting his

convictions and the procedural reasonableness of his sentence.

Because we find that there was ample evidence from which a jury

could have reasonably determined that Sostre was a knowing and

willing participant in this fraudulent scheme and because we

discern no error in the district judge's sentencing rationale, we

affirm Sostre's convictions and sentence.

                             I.   Background

           We recount the facts pertinent to Sostre's appeal "in

the light most favorable to the verdict."        United States v. Díaz-

Rosado, 857 F.3d 116, 121 (1st Cir. 2017).

           A psychiatrist named Dr. Luis Escabí-Pérez became well

acquainted with the Social Security disability insurance benefits

("DIB") application process after working as a Social Security

Administration ("SSA") patient evaluator for over thirty years.

After retiring from the SSA, Escabí hatched a plan to coach

patients through the application process to guarantee the approval

of their applications.      In return, Escabí's patients compensated

                                   - 2 -
him and agreed to give him a kickback in the form of a portion of

their back pay upon receipt of their first DIB check.

            In order to qualify for DIB payments, an applicant must

demonstrate that "he is unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for

a continuous period of not less than twelve months."              42 U.S.C.

§ 1382c(a)(3)(A).     To enable his "patients" to appear to satisfy

these     requirements,   Escabí      back-dated     documents,   fabricated

records    of   appointments   that    never   occurred,    reported    false

diagnoses and symptoms not experienced or reported by his patients,

and   instructed   them   on   how    to   deceive   SSA   personnel   during

interviews.

            Sostre met with Escabí for the first time on September 1,

2010, and visited his office on three subsequent occasions.                At

Sostre's first appointment, the two agreed to falsely state in

Sostre's psychiatric medical report (to be submitted to the SSA as

part of Sostre's DIB application) that Sostre had seen Escabí for

medical treatment on a monthly basis since June 9, 2009.               In the

same report, Escabí also attributed a number of symptoms to Sostre

that, according to Escabí, Sostre did not exhibit, including

depression, anxiety, low self-esteem, and bad memory.                  Escabí

provided a diagnosis of major depressive disorder though he did

not believe that Sostre was depressed.          Escabí also reported that


                                     - 3 -
Sostre was homebound and had been unemployed since April 2009.

However, Sostre admitted in an unrelated bankruptcy proceeding to

working as a landscaper and gardener through at least 2011 and to

earning $1,000 per month in this role.             Sostre paid Escabí $500

for completing his SSA-DIB application and agreed to pay him $4,000

more upon receiving his benefits back pay.

             Sostre also signed papers that he submitted to the SSA

stating that he required assistance completing basic household

tasks, such as preparing food, bathing, and managing his finances,

and that he was unable to drive.           And in a telephone interview

with an SSA-claims representative, Sostre reiterated that he had

been unable to work since April 2009 due to his depression and

muscular pain and that Escabí had been treating him since June

2009. Based upon Sostre's representations under penalty of perjury

and Escabí's report, the SSA awarded Sostre back pay in the amount

of $19,278 and monthly disability payments of $1,071.                The SSA

also notified Sostre in writing of his obligation to report medical

improvements or a return to work.            In total, Sostre received

$99,589 in disability benefits from 2011 through 2014.

             In 2014, Officer Elliot Meléndez and SSA Agent Joel

Ferris   investigated   Sostre.     Meléndez       testified   to   observing

Sostre   perform    gardening     services    at     another   individual's

residence, drive his vehicle, run errands, and socialize in his

community.     All the while, Sostre was supposedly homebound and


                                   - 4 -
unable to work or drive according to the representations he had

made to the SSA. In December 2014, the SSA stopped making payments

to Sostre based upon Meléndez's and Ferris's investigation.

              Subsequently, a federal grand jury indicted Sostre for

conspiring to defraud the United States and theft of government

property.      A jury found him guilty on both counts.              The district

court sentenced Sostre to fifteen months' imprisonment with three

years    of   supervised    release    and      ordered   Sostre    to   pay     the

government $99,589 in restitution.            This appeal followed.

                                       II.

              On appeal, Sostre argues that the government produced

insufficient evidence to support his convictions and that his

sentence was procedurally unreasonable.            We address each challenge

in turn and find both lacking.

                                       A.

              Section 371 makes it a crime for at least two persons

"to defraud the United States" so long as at least one conspirator

"do[es] any act to effect the object of the conspiracy." 18 U.S.C.

§ 371.    And section 641 makes it a felony to "embezzle[], steal[],

purloin[], or knowingly convert[]" any "money" or "thing of value

of the United States." Id. § 641. Both crimes require a defendant

to have acted with intent:          A conspiracy conviction requires that

the government prove that the defendant "had both the intent to

agree    to   commit   a   crime,   and   the    intent   that     the   crime    be


                                      - 5 -
completed," United States v. Castro-Davis, 612 F.3d 53, 60 (1st

Cir. 2010), while a conviction under section 641 requires the

government to prove that the defendant "acted with the specific

intent to steal a thing of value from the United States," United

States v. González-Martínez, 825 F.3d 51, 55 (1st Cir. 2016).

             Sostre   argues   that     the    government    failed      to   garner

sufficient evidence to prove the intent elements of these crimes.

Whether   Sostre      preserved   in    the    district     court   his       present

challenge     to   the   sufficiency      of    the   evidence      is    unclear.

Nevertheless, because the evidence is plainly sufficient under any

standard of review, we will simply assume that Sostre fully

preserved his sufficiency objections.             Escabí's testimony, which

we must assume the jury believed, painted Sostre as an informed

and willing participant, intent on securing disability benefits

based on falsehoods. Sostre's payment to Escabí for his submission

of the application easily substantiates the existence of their

agreement.

             This was not a case in which the false statements known

to Sostre consisted only of medical or legal conclusions about

which Sostre could claim ignorance regarding their falsity.                       He

knew when and how many times he saw Escabí.               He certainly knew --

and repeatedly falsified -- his employment history and symptoms.

Nor is it of any moment that the government did not affirmatively

prove Sostre's lack of depression when he sought treatment from


                                       - 6 -
Escabí.    Indeed, Sostre's assertion that "there is no evidence of

record that [Escabí] ever tested [Sostre] in any way" undermines

his contention that he could have believed his application for

SSA-DIB benefits to be legitimate.                Cumulatively, this evidence

was well beyond sufficient to show that Sostre was a witting

conspirator intent on obtaining SSA benefits through fraud.

                                          B.

            Sostre also takes issue with his sentence (especially

the     three-year     duration      of     his    supervised-release     term).

Specifically, Sostre argues that the district judge erred by giving

insufficient consideration to Sostre's personal characteristics

and to -- what he claims was -- his "limited role" in the conspiracy

in    weighing   the   18   U.S.C.    § 3553(a)        sentencing   factors,    by

inadequately explaining the rationale behind his incarceration

term, and by offering "no reason" for imposing a top-of-the-range

supervised-release term.

            Notwithstanding the completion of Sostre's imprisonment

term,    these   challenges    are        not   moot   because   his   period   of

supervised release continues.              See United States v. Carter, 860

F.3d 39, 43 (1st Cir. 2017).          And, unlike the challenge we deemed

moot in United States v. Suárez-Reyes, No. 17-1849, 2018 WL

6583865, at *2 (1st Cir. Dec. 14, 2018), the defendant in this

case does "profess to have suffered . . . collateral consequences

attributable to the [district court's] alleged sentencing errors":


                                      - 7 -
Sostre specifically argues that the purported inadequacies in the

district judge's sentencing rationale resulted in an "unreasonably

harsh" and "unexplained" supervised-release term.              Accordingly,

Sostre's injury could still be redressed were he to prevail in

this appeal.     See United States v. Serunjogi, 767 F.3d 132, 141–

42 (1st Cir. 2014).

            Sostre did not object in the trial court to the sentence,

so our review is limited to plain error.             United States v. Ruiz-

Huertas, 792 F.3d 223, 226 (1st Cir. 2015).             The district judge

began by carefully reviewing Sostre's total offense level and

guideline imprisonment range using the United States Sentencing

Guidelines Manual.       He acknowledged that the manual is advisory,

and    Sostre   does   not   maintain   that   the   judge   calculated   his

guideline range incorrectly.       Next, the district judge stated that

he had considered the "sentencing factors as set forth in 18 U.S.C.

3553(a)." "Such a statement 'is entitled to some weight.'" United

States v. Clogston, 662 F.3d 588, 592 (1st Cir. 2011) (quoting

United States v. Dávila-González, 595 F.3d 42, 49 (1st Cir. 2010)).

            The court then recounted the personal characteristics

most   salient   to    Sostre's   case,   including    his   family   status,

education, employment, medical history, and lack of substance

abuse and a criminal record.        Finally, the judge considered "the

elements of the offense, [Sostre's] participation in the same, the

need to promote respect for the law and protect the public from


                                    - 8 -
further crimes by the defendant, as well as . . . the issues of

deterrence and punishment."             Factoring together all of these

considerations,      the     court     determined    that        a    fifteen-month

imprisonment and a three-year supervised-release term would be

"just and not greater than necessary."

             We discern no error, plain or otherwise:                  The district

court's imposition of Sostre's sentence was procedurally sound.

The district judge considered all of the relevant section 3553

factors and, properly exercising his discretion, weighed them as

he saw appropriate.         See United States v. Alejandro-Rosado, 878

F.3d 435, 439 (1st Cir. 2017) ("Though the district court's

consideration was unfavorable to the defendant, the fact that it

weighed some factors more heavily than others does not amount to

procedural error.").         It is also of no significance that the

district judge did not separately explain his rationale in imposing

a   relatively   long      supervised-release       term.        "'[N]o     part   of

§ 3553(c)     requires      the      district   court       to       bifurcate     its

consideration,      discussion,       and   evaluation      of       the   § 3553(a)

sentencing factors' whenever the court chooses to impose a sentence

that includes both an imprisonment component and a supervised

release component."        United States v. Domínguez-Figueroa, 866 F.3d

481, 486 (1st Cir. 2017) (quoting United States v. Bloch, 825 F.3d

862,   869   (7th   Cir.     2016)).        Considering      Sostre's       personal

circumstances, including his lack of criminal history and his role


                                       - 9 -
in   the   offense,   the   district      judge    deemed   a    bottom-of-the-

guidelines     imprisonment      term      and    a   top-of-the-guidelines

supervised-release       term   to   be   appropriate.          Far   from   being

arbitrary, this compromise ensured that Sostre spent as little

time in jail as was necessary while protecting the public from

possible future criminal activity.                Therefore, we affirm the

district judge's sentence.

                                      III.

             For   the    foregoing       reasons,    we    affirm      Sostre's

convictions and the district court's sentence.




                                     - 10 -